NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            JUL 21 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
PETER DEACON, individually and on                No.   12-17734
behalf of all others similarly situated,
                                                 D.C. No. 4:11-cv-04674-SBA
              Plaintiff-Appellant,

 v.                                              ORDER*

PANDORA MEDIA, INC., a Delaware
corporation,

              Defendant-Appellee.


                   Appeal from the United States District Court
                      for the Northern District of California
                  Saundra B. Armstrong, District Judge, Presiding

                     Argued and Submitted February 11, 2015
                            San Francisco, California

Before: SCHROEDER, and SILVERMAN, Circuit Judges, and HUCK,** District
Judge.




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The Honorable Paul C. Huck, United States District Judge for the U.S.
District Court for Southern Florida, sitting by designation.
      On February 24, 2015, we certified a question to the Michigan Supreme

Court, which it modified and answered on July 6, 2016.

      In view of the Court’s answer, which dispositively resolves this case, the

judgment of the district court is AFFIRMED.




                                         2